Exhibit Presents Augment Safe Harbor Statement This presentation includes forward-looking statements that are madepursuant to the "safe harbor" provisions of the Private Securities LitigationReform Act of 1995. While these statements are made to convey to the publicthe company's progress, business opportunities and growth prospects,readers and listeners are cautioned that such forward-looking statementsrepresent management's opinion. Whereas management believes suchrepresentations to be true and accurate based on information and dataavailable to the company at this time, actual results may differ materiallyfrom those described. The company's operations and business prospects arealways subject to risk and uncertainties. Important factors that may causeactual results to differ are set forth in the company's periodic filings with theUS Securities and Exchange Commission. 2 Founded in Foundational Intellectual Property Drives Product Solutions Marketing Centric - Best of Breed Technology 50 Associates (DC, New York, Seattle, Scottsdale) Trading Platform (OTC)MDVX.OB Corporate Background Niche Content Community Developers 4 Symbol MDVX.OB Corporate Headquarters 135 West 20th Street, 5th Floor New York, NY 10011 Stock Price (11/30/09 )|| 52-Week Range $2.02|| $1.28 - $4.38 Shares Outstanding (12/5/09) 53,206,509 Market Capitalization $107,477,148.00 Volume (daily 90-day average) 52,801 Debt $0 Cash (12/5/09) $625,000.00 Preferred Stock Authorized $25,000,000 Common Stock Authorized $100,000,000 Insider Ownership 37% Institutional Ownership Shares NA Full-time Employees 50 Fiscal Year March 1 - Feb 28 Accounting Firm Malone & Bailey PC Our Platforms PLATFORMS THAT AUGMENT THE DELIVERY OFMARKETING COMMUNICATIONS AND CONTENTTHROUGH INTELLIGENT DISTRIBUTION TO INTERNET ENABLED DEVICES Mobile Platform Digital Video Platform Ad Delivery Platform Product Solutions Solutions protected under U.S. Patent No. 6,594,691 & ADS LIFE §Augme Mobile “Ads
